Denied and Opinion Filed October 1, 2018




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-01070-CV

                                  IN RE SHERRI TURNER, Relator

                   Original Proceeding from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-15-06454-E

                                  MEMORANDUM OPINION
                             Before Justices Lang, Myers, and Whitehill
                                     Opinion by Justice Myers
        In this original proceeding, relator seeks a writ of mandamus directing the trial court to

vacate its order denying relator’s motion for new trial and to issue written orders granting the

motion for new trial and dismissing the real party in interest’s claims. To be entitled to mandamus

relief, a relator must show both that the trial court has clearly abused its discretion and that relator

has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004)

(orig. proceeding). We conclude relator has an adequate appellate remedy and is, therefore, not

entitled to the relief requested. Accordingly, we deny relator’s petition for writ of mandamus. See

TEX. R. APP. P. 52.8(a) (the court must deny the petition if the court determines relator is not

entitled to the relief sought).


                                                     /Lana Myers/
                                                     LANA MYERS
181070F.P05                                          JUSTICE